83235: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26938: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83235


Short Caption:IN RE: DISCIPLINE OF STEPHEN COMPANCourt:Supreme Court


Lower Court Case(s):NONEClassification:Bar Matter - Discipline - Appeal


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:08/24/2021How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


AppellantStephen Compan
					In Proper Person
				


RespondentState Bar of NevadaBruce C. Hahn
							(State Bar of Nevada/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


07/20/2021Filing FeeAppeal Filing fee waived. Bar Matter/Bar Discipline. (SC).


07/20/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vols. I-II. (SC).21-20771




07/20/2021Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. II Cont... (SC).21-20772




07/20/2021Notice/OutgoingIssued Notice of Briefing Schedule/Bar Discipline. Due date: 30 days.  If no opening brief is filed, the matter will be submitted for decision on the record without briefing or oral argument. (SC).21-20774




08/24/2021Case Status UpdateSubmitted for Decision. (SC).


09/17/2021Order/Dispositional BarFiled Order Approving Conditional Guilty Plea Agreement. "Accordingly, commencing from the date of this order, we hereby suspend attorney Stephen Compan from the practice of law in Nevada for 6 months and 1 day, stayed for 12 months subject to completion of the following conditions within the stayed period." fn2 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC).21-26938




09/17/2021Notice/IncomingFiled Notice to the Courts No. 83235. (SC)21-27040




10/12/2021RemittiturIssued Remittitur.  (SC)21-29289




10/12/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


11/19/2021RemittiturFiled Remittitur. Received by Bar Counsel on October 28, 2021. (SC)21-29289





Combined Case View